DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see pages 7-10 of Remarks, filed 12-02-2020, with respect to the rejection(s) of claim(s) 1-11 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of JP 2011-070871.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2011-070871 hereinafter Takasaki. 
Regarding Claim 1, Takasaki teaches a battery module (an energy storage apparatus) [100] comprising: a plurality of unit cells [40]; and a battery housing (outer covering) [main body [50] and lid [20]] that accommodates the unit cells (paragraphs 25-27), wherein the battery housing [20 and 50] has a discharge portion that forms a exhaust chamber (discharge path) which discharges gas (i.e. substance generated inside the unit cells) toward the outside of the battery housing in a first direction, an inner wall surface of the discharge portion includes a wall surface that is inclined with respect to the first direction, and the discharge portion is formed such that a cross-sectional area of the exhaust duct increases towards an outlet side of the discharge portion (paragraphs 40-42, 49-50, see annotated figures below). 


    PNG
    media_image1.png
    670
    797
    media_image1.png
    Greyscale


Regarding Claim 11, Takasaki teaches a battery module (an energy storage apparatus) [100] comprising: a plurality of unit cells [40] that are arranged in a first direction, each unit cell [40] comprises a positive cap (positive terminal) [16] and bottom side (negative terminal) that project in a second direction perpendicular to the first direction (paragraph 30, see figure 3); and a battery housing (outer covering) [main body [50] and lid [20]] that accommodates the unit cells (paragraphs 25-27), wherein the battery housing [20 and 50] has a discharge portion that forms a exhaust chamber (discharge path) which discharges gas (i.e. substance generated 
Regarding Claim 12, Takasaki teaches that the discharged gas is in a first direction that is perpendicular to the stacking direction of the lid [20] of the battery housing (see figure 5 above). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 2-7, 9-10, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-070871 hereinafter Takasaki in view of JP 2011-251621 hereinafter Usami, JP 2011-054409 hereinafter Motohashi, U.S. Pre-Grant Publication No. 2012/0164490 hereinafter Itoi and U.S. Pre-Grant Publication No. 2011/0101920 hereinafter Seo. 
Regarding Claim 2, Takasaki does not specify that an electric member is disposed on a side of the outer covering on an outlet side of the discharge portion. 
However, Usami teaches a battery unit (energy storage apparatus) [21] that comprises battery modules [22] disposed in cover members (outer covering) [23 and 24] (paragraphs 28, 30), wherein the battery unit further comprises a discharge port [85] that discharges gas generated in the battery modules (paragraphs 63-66) and a power input terminal [32] for connecting the battery unit to an external device (electric member) that is disposed on a side of the discharger port (outlet side of the discharge portion) (paragraph 34, see annotated figure 3 below). Therefore it would have been obvious to one of ordinary skill in the art to form an electric member at the outlet of the discharge portion before the effective filing date of the claimed invention because Usami discloses that such configuration can effectively discharge gas from battery unit to the outside (paragraphs 15-17, 19). 

    PNG
    media_image2.png
    519
    795
    media_image2.png
    Greyscale


Regarding Claims 3 and 4, Takasaki does not specifically disclose the first wall surface and second wall surface as claimed. 
However, Seo teaches a battery module [100] comprising: battery cells (energy storage devices) [10] arranged in a first direction, each battery cell including a positive terminal [10a] and a negative terminal (electrode terminals) [10b] projecting in a second direction; and frame members (outer covering members) [92-94 and GD] that accommodates the battery cells (see figure 49); wherein the covering (frame) members include a discharge portion forming a gas duct [GD] that discharges gases generated inside the battery cells toward the outside of the battery module in the first direction, and an inner wall surface of the gas duct is inclined with respect to the first direction (paragraphs 483-488, see figure 50).


    PNG
    media_image3.png
    606
    874
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art to form a battery module having such discharge portion before the effective filing date of the claimed invention because Seo discloses that such configuration can effectively discharge gas from battery module to the outside.
Regarding Claim 5, the combination teaches that the gas exhaust (discharge portion) [20] is formed at a lower portion of a side surface of the battery pack case (outer covering), 
However, the mere rearrangement of parts (i.e. gas exhaust formed at an upper portion of the battery pack case), without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04). Therefore it would have been obvious to one of ordinary skill in the art to form the gas exhaust at an upper portion of the battery pack case before the effective filing date of the claimed invention because such configuration can discharge gas generated in the battery pack to the outside. 
Regarding Claim 6, Takasaki does not specify that an electric member is disposed on a side of the outer covering on an outlet side of the discharge portion, wherein the electric member is provided on a side of the first wall surface of the discharge portion and electrically connected with the one or more energy storage devices. 
However, Usami teaches a battery unit (energy storage apparatus) [21] that comprises battery modules [22] disposed in cover members (outer covering) [23 and 24] (paragraphs 28, 30), wherein the battery unit further comprises a discharge port [85] that discharges gas generated in the battery modules (paragraphs 63-66) and a power input terminal [32] for connecting the battery unit to an external device (electric member) that is disposed on a side of the discharger port (outlet side of the discharge portion) (paragraph 34, see annotated figure 3 below). Therefore it would have been obvious to one of ordinary skill in the art to form an electric member at the outlet of the discharge portion before the effective filing date of the 
Regarding Claim 7, the combination teaches that the battery module (energy storage device) [22] comprises a terminal portion (positive terminal and a negative terminal) [72, 73] that projects from the battery module in a predetermined direction, and the electric member [32] is disposed between the terminal portions (see figure 4 of Usami). 
Regarding Claims 9-10, 15-16 and 20, the combination teaches that the assembled battery unit (energy storage apparatus) [100] comprises gas exhaust (discharge portion) [20] having a flow path portion arranged on a surface of the battery case (outer covering) and the flow path portion is formed on the battery pack [10] (see figures 8 and 11 of Motohashi). Motohashi further teaches that the first wall surface of the gas exhaust is formed at the outlet side of the discharge portion (discharge section) [211] (see figure 4) but does not specify that the flow part portion is formed on a surface of an inner lid in the outer covering.
 However, Itoi teaches a battery module [200] that comprises a case (outer covering) [20] enclosing battery cells [100] (paragraphs 49-50), wherein the case further includes a partition (inner lid) [40] that forms an exhaust duct [60] for releasing gas generated in the cells to the outside through the space (flow path) [62] (paragraphs 50-52). Therefore it would have been obvious to one of ordinary skill in the art to form the flow path on a surface of a partition (inner lid) before the effective filing date of the claimed invention because Itoi discloses that such configuration can safely release gas from battery module to the outside (paragraphs 9-10). 
. 

Allowable Subject Matter
Claims 8, 13-14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not teach that the energy storage apparatus comprises ribs formed on an outlet side of the discharge portion, the ribs extend along the discharge path and is raised from an inner surface of the discharge portion on the outlet side of the discharge portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729